MEMORANDUM AND ORDER
EUGENE H. NICKERSON, District Judge.
Although the court could dismiss this appeal on the ground that the debtor has not complied with the court’s memorandum and order dated August 2, 1979, directing that he be represented by an attorney, the court will consider the merits of the appeal on the request of the respondent.
The court has considered all of the papers and affirms the order of Bankruptcy Judge Cecilia H. Goetz on her excellent extensive opinion dated June 21, 1979. 2 B.R. 1.